DETAILED ACTION

Claims 1-12 are currently pending and under examination in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/14/02 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn a chimeric antigen receptor polypeptide (CAR) comprising a signaling domain of CD44 (claim 1), the CAR further comprising an antigen targeting domain or a single chain variable fragment which binds to an antigen or ligand at a site of inflammation or autoimmunity (claims 2 and 3 respectively). Claim 4 further recites that the CAR further comprises a signaling domain of a co-inhibitory receptor selected from a list of 13 receptors. Additional claims recite nucleic acids and vectors encoding the CAR, and immune cell, a T lymphocyte, or a Treg cell comprising a nucleic acid encoding the CAR, and a method of treating chronic inflammation or immune-mediated autoimmunity in a subject in need of treatment comprising administering to the subject the immune cell comprising a nucleic acid encoding the CAR. 
The specification broadly discloses CAR polypeptides, nucleic acids encoding said CAR, and immune cells expressing CAR. The specification further discloses modified Foxp3+ T or Treg cells. The specification also generically discloses the treatment of numerous chronic inflammatory or autoimmune diseases including diabetes, multiple sclerosis, vasculitis, arthritis, Lyme disease, Huntington’s Diseases, cystic fibrosis, and muscular dystrophy. In addition, the specification provides a single working example which describes the preparation of a single nucleic acid encoding a CAR comprising an NKp30 antigen-specific targeting domain fused to the transmembrane and cytoplasmic domains of CTLA-4 and the cytoplasmic domain of CD3zeta. The working example states that this CAR was expressing in a packaging cell line, and states their expectation that it would be expressed in a transduced CD4+CD25+CD127- Foxp3+ Treg cell. The working example does not provide any description of the functional activity of this CAR when expressed from any cell, including a Treg cell. The working example further does not demonstrate any therapeutic activity for the CAR when expressed from a Foxp3+ T cell or Treg cell or any other type of T cell, or demonstrate any therapeutic activity for any immune cells expressing this CAR in any subject suffering from any inflammatory or autoimmune disease. 
The specification does teach that purpose of the invention is to provide a CAR which when expressed in a T cell provides a co-inhibitory signal that activates/drives a regulatory immune pathway to activate the T cell towards an immune suppressive phenotype. The specification teaches a number of signaling domains which are identified as co-inhibitory signaling domains as they are derived from co-inhibitory receptors and comprise an ITIM or other inhibitory motif, see specification Table 3. CTLA-4 is one example in Table 3 identified as a co-inhibitory receptor whose intracellular domain comprises an Immunoreceptor tyrosine-based inhibition motif (ITIM) and an Immunoreceptor tyrosine-based switch motif (ITSM) . Other co-inhibitory receptors comprising specific inhibitory motifs listed in Table 3 include PD-1, BTLA, LAIR-1, TIGIT, 2B4, LAG-3, and TIM-3. CD44 is not taught by the specification to include either an ITIM or ITSM motif. In reference to CD44, the specification provides a single paragraph disclosing that CD44 is a cell adhesion molecule which is the major hyaluronan receptor, and has been implicated in the binding, endocytosis, and metabolism of hyaluronan (HA) (specification, paragraph 36). Paragraph 36 further cites Teder et al. (2002) Science, Vol. 296, 155-158, for teaching that in bleomycin-induced acute lung injury, CD44-deficient mice show an enhanced and persistent inflammatory response due to impaired clearance of apoptotic neutrophils and HA fragments from the injury site. Paragraph 36 of the specification also cites Kawana, et al. (2008) J. Immunol. Vol.180, 4235-45, for showing that CD44 directly associates with TLR2 when stimulated by the TLR2 ligand zymosan and that the cytoplasmic domain of CD44 is crucial for its regulatory effect on TLR signaling. In addition, paragraph 36 states that CD44 negatively regulates in vivo inflammation mediated by Toll-Like Receptors (TLRs) via NF-.kappa.B activation, which leads to proinflammatory cytokine production. The specification also discloses alleged CD44 signaling domains provided as GENBANK accession numbers (specification, paragraph 36); however, it is noted that these accession numbers are to 8 full length CD44 isoforms, and do not identify any “signaling” domain(s).  
The specification, while alluding to the use of a CD44 signaling domain,  does not disclose any specific signaling domain from CD44, or any specific functional activity for any domain within the cytoplasmic domain of CD44. Turning to the references cited by the specification, Teder et al., cited in the specification, teaches that CD44 is important in clearing HA (nonsulfated glycosaminoglycan hyaluronan)  which accumulated at sites of inflammation and tissue injury (Teder et al., page 155). Teder et al. demonstrates bleomycin induced lung injury and inflammation associated with increases in HA is increased in CD44 deficient mice, and that administration of bone marrow expressing wild type CD44 reduces both HA and inflammation in this mouse model (Teder et al., page 156-158). CD44 binding and clearance of HA is a function of the full length CD44 molecule. Teder et al. does not teach that the cytoplasmic domain of CD44 has any specific anti-inflammatory role in reducing inflammation in this mouse model, and further does not teach or suggest that the cytoplasmic domain of CD44 can be used as a signaling domain in a chimeric receptor to affect the effector or regulatory function of T cells or other immune cells in which is expressed, particularly for the purpose of treating any inflammatory or autoimmune disease. Kawana et al., also cited by the specification, actually teaches that a considerable number of publications have reported that CD44 expression plays a crucial role in a variety of inflammatory diseases and that CD44 expression is upregulated on a number of inflammatory cells in these diseases (Kawana et al., page 4235). Kawana et al. teaches that inhibiting CD44 can inhibit inflammation in arthritis, cutaneous inflammation, experimental autoimmune encephalomyelitis, and IL-2 induced vascular leak syndrome (Kawana et al., page 4235). Kawana et al. does acknowledge the teachings of Teder regarding the role of CD44 in reducing HA and thus inflammation in bleomycin-induced acute lung injury, and further demonstrates that CD44 can negatively regulate TLR2 signaling in zymosan induced inflammation, an effect that appears to require the a full length CD44 molecule including the cytoplasmic domain, (Kawana et al., pages 4235, and 4242-4244. However, Kawana et al. does not teach that the CD44 cytoplasmic domain, by itself or when part of fusion protein, can be used to transduce signals directly or indirectly in any type of immune cell, or teach the effects of any such putative CD44 mediated signals on the effector or regulatory functions of immune cells such as T cells, B cells, dendritic cells, macrophages, or eosinophils. In fact, Kawana et al. states that it is evident that the function of CD44 in inflammation is complex and involves multiple cells types, ligands, and signaling pathways (Kawana et al., page 4236). Other publications from the prior art support this variable role of CD44 in various cell types. Baatan et al., for example, teaches that CD44 expression on T cells has been shown to be upregulated on naïve T lymphocytes following exposure to microbes, and that the relevance of CD44 expression to T-cell responses or homeostasis has been largely unexplored (Baatan et al. (2010) Communicative & Integrative Biology, Vol. 3(6), 508-512, see page 508). Baatan et al. does teach that CD44 is involved in the regulation of CD4 T cell survival, but not other T cell subpopulations, and further teaches that in Treg cells, CD44 is associated with the expression of FoxP3 and the cytokines TGFb1 and IL-10 (Baatan et al., page 509). However, again, Baatan et al. does not teach any specific signaling domains present in the cytoplasmic region of CD44 or show that any portion of the intracellular region of CD44 can mediate any particular type of signal in any type of T cell. In fact, Baatan et al. explicitly states that CD44 lacks intrinsic signaling activity and the signaling pathways coupled to CD44 are not fully defined (Baatan et al., page 510). Thus, the prior art at the time of filing establishes that the state of the art for the role of CD44 in inflammation and autoimmunity, and the role of CD44 in immune cells, including T cells and Treg cells, was largely undefined and unpredictable, with CD44 expression linked to both inducing/increasing inflammation in some models of inflammatory and autoimmune disease, and in reducing inflammation in other models. The prior art also establishes the unpredictability at the time of filing for identifying and using a “signaling” domain from CD44 in immune cells due to both the art-recognized lack of intrinsic signaling activity by the CD44 molecule, and the fact that the intracellular pathways by which CD44 mediates its pleiotropic effects on various cells had not been fully elucidated. Further, the prior art, like the specification, does not provide specific guidance for any “signaling” domain present in the intracellular region of CD44 and further does not teach how any putative “signaling” sequence derived from CD44 can be used in a chimeric protein such as a chimeric antigen receptor to transduce any type of signal within any immune cell, including and T cell or Treg cell as claimed. The state of the prior art as discussed above highlights the undeveloped and unpredictable nature of using any putative “signaling” domain from CD44 within a CAR by itself, or with any of signaling domain form any one or more of the co-inhibitor receptor recited in the claims, as the effects of any CD44 sequence on the functionality of such as CAR could not have been predicted a priori. 
Therefore, in view of the underdeveloped and unpredictable state of the prior art at the time of filing for using any “signaling domain” derived from CD44 in a CAR for expression in any immune cell, T cell, or Treg cell, predicated on the lack of any teachings in the prior art of record for the presence of any putative “signaling domains” within CD44, and the complex and largely unknown nature of signal transduction in various immune cells including T cells stemming from the binding of CD44 to any of its known ligands and potential co-receptors, the lack of guidance provided by the specification for specific sequence present within CD44 capable of transducing any signal within a T cell, particularly in the context of a CAR either alone or in the presence of additional signaling domains from other proteins, the lack of working examples demonstrating the construction or use of any CAR comprising an CD44 “signaling domain”, the lack of any working examples demonstrating a therapeutic effect from the administration of any immune expressing a CAR comprising an CD44 “signaling domain”, and the breadth of the claims, it would have required undue experimentation to make and use the invention as claimed. 

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633